Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 2/11/22 have been considered and found persuasive.  
2. 	The prior art, (U.S. PUBS No. 2019/0207051), teaches an electronic device, comprising: an opaque dielectric carrier and confinement substrate including a stack of layers laminated on top of one another, wherein said stack comprises a solid back layer and a front frame including a peripheral wall and an intermediate partition so as to delimit two cavities positioned over the solid back layer and on either side of the intermediate partition; an electronic integrated circuit (IC) chip positioned inside each cavity of said two cavities and mounted on top of the solid back layer, wherein each electronic IC chip includes an integrated optical element; electrical connections between each electronic IC chip and back electrical contacts of the solid back layer; and transparent encapsulation blocks that are molded in the two cavities and which embed the electronic IC chips; but is silent with respect to the above teachings in combination with wherein the front frame comprises a first layer above the solid back layer and a second layer above the first layer, the first layer having portions protruding into the two cavities in relation to the second layer, and wherein the electrical connections include electrical contacts arranged above said portions of the first layer.
3. 	The prior art, (U.S. PUBS No. 2019/0207051), teaches an electronic device, comprising: an opaque dielectric carrier and confinement substrate including a stack of layers laminated on top of one another, wherein said stack comprises a solid back layer and a front frame including
a peripheral wall and an intermediate partition so as to delimit two cavities positioned over the solid back layer and on either side of the intermediate partition; an electronic integrated circuit (IC) chip positioned inside each cavity of said two cavities and mounted on top of the solid back layer, wherein each electronic IC chip includes an integrated optical element; electrical connections between each electronic IC chip and back electrical contacts of the solid back layer; transparent encapsulation blocks that are molded in the two cavities and which embed the electronic IC chips; wherein the electrical connections comprise electrical contacts in the two cavities on a surface of the front frame; but is silent with respect to the above teachings in combination with wherein the electrical connections comprise electrical connection vias passing through the front frame from said electrical contacts.
4. 	The prior art, (U.S. PUBS No. 2019/0207051), teaches an electronic, comprising: an opaque dielectric carrier and confinement substrate including a stack of layers laminated on top of one another, wherein said stack comprises a solid back layer and a front frame including a peripheral wall and an intermediate partition so as to delimit two cavities positioned over the solid back layer and on either side of the intermediate partition; an electronic integrated circuit (IC) chip positioned inside each cavity of said two cavities and mounted on top of the solid back layer, wherein each electronic IC chip includes an integrated optical element; electrical connections between each electronic IC chip and back electrical contacts of the solid back layer; transparent encapsulation blocks that are molded in the two cavities and which embed the electronic IC chips; but is silent with respect to the above teachings in combination with wherein 
5. 	The prior art, (U.S. PUBS No. 2019/0207051), teaches an electronic device comprising: an opaque dielectric carrier and confinement substrate including a stack of layers laminated on top of one another, wherein said stack comprises a solid back layer and a front frame including a peripheral wall and an intermediate partition so as to delimit two cavities positioned over the solid back layer and on either side of the intermediate partition; an electronic integrated circuit (IC) chip positioned inside each cavity of said two cavities and mounted on top of the solid back layer, wherein each electronic IC chip includes an integrated optical element; electrical connections between each electronic IC chip and back electrical contacts of the solid back layer; transparent encapsulation blocks that are molded in the two cavities and which embed the electronic IC chips; but is silent with respect to the above teachings in combination with a light-filtering optical die on a top surface of each transparent encapsulation block positioned facing the integrated optical element.
6.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-39 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.